FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    February 3, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                      Clerk of Court
                             FOR THE TENTH CIRCUIT


    JOE RICHARD BLISSIT,

                Plaintiff-Appellant,
                                                           No. 10-5075
    v.                                        (D.C. No. 4:09-CV-00058-TCK-FHM)
                                                           (N.D. Okla.)
    WESTLAKE HARDWARE, INC.,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HOLMES, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
McKAY, Circuit Judge.



         In this personal injury case, plaintiff Joe Richard Blissit, proceeding pro se,

appeals the district court’s judgment entered upon a jury verdict in favor of

defendant Westlake Hardware. We affirm.

         Represented by an attorney, Mr. Blissit sued Westlake in Oklahoma state

court for injuries he allegedly suffered in a fall at a Westlake Hardware store.

Westlake Hardware removed the matter to federal court based on diversity of

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
citizenship. After a three-day jury trial, the jury reached a general verdict against

Mr. Blissit. The district court accordingly entered judgment in favor of Westlake.

      On appeal, Mr. Blissit provides an “accounting of the trial as [he] saw it.”

Aplt. Br. at 12. He argues that the jury reached an incorrect verdict because

Westlake presented fabricated evidence and misleading argument. He also

emphasizes the severity of his injuries, the extent of his economic loss, and the

unfairness in Westlake’s having four attorneys to his one.

      A liberal construction of Mr. Blissit’s pro-se argument, see Ledbetter v.

City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003), suggests that he is making

an insufficiency-of-the-evidence claim. In our review, we are “limited to

determining whether the record--viewed in the light most favorable to the

prevailing party--contains substantial evidence to support the jury’s decision.”

Thunder Basin Coal Co. v. Sw. Pub. Serv. Co., 104 F.3d 1205, 1212 (10th Cir.

1997) (quotation omitted). We do not appraise credibility, re-weigh the evidence,

draw our own inferences, or resolve conflicts in the evidence. Id.

      Mr. Blissit’s failure to provide this court with a trial transcript, record

citations, and legal authority precludes a meaningful review of the jury’s verdict.

See Fed. R. App. P. 10(b)(2) (“If the appellant intends to urge on appeal that a

finding or conclusion is unsupported by the evidence or is contrary to the

evidence, the appellant must include in the record a transcript of all evidence

relevant to that finding or conclusion.”); Fed. R. App. P. 28(a)(7), (9)



                                          -2-
(Appellant’s brief must contain a statement of facts and an argument, “with

citations to the authorities and the parts of the record on which appellant relies”).

The absence of a “transcript leaves us with no alternative but to affirm.”

Morrison Knudsen Corp. v. Fireman’s Fund Ins. Co., 175 F.3d 1221, 1238 (10th

Cir. 1999) (quotation omitted). “[F]ailure to provide a necessary transcript entails

more than mere noncompliance with some useful but nonessential procedural

admonition; it raises an effective barrier to informed, substantive appellate

review.” Id. (quotation omitted). And even if this court obtained the transcript

on its own, it would be left without “any argument that might guide this court” in

evaluating Mr. Blissit’s appeal. Id.

      In the district court, Mr. Blissit was represented by counsel and given the

opportunity to present his case to a jury. Absent evidence to the contrary, we

must assume the jury properly exercised its fact-finding authority in accordance

with the legal instructions provided by the court. The judgment of the district

court is AFFIRMED.


                                                     Entered for the Court



                                                     Monroe G. McKay
                                                     Circuit Judge




                                          -3-